Title: From Thomas Jefferson to John Polson, 29 July 1788
From: Jefferson, Thomas
To: Polson, John


          
            
              Sir
            
            Paris July 29. 1788.
          
          Soon after your application to me I wrote to Genl. Stephens, near Winchester, and also to Mr. Joseph Jones in King George county, on the subject of your lands, but have received no answer from either, and therefore can give you no information whether they are confiscated or not. I should think it adviseable for you to write to both those gentlemen for information, referring them to the letters I have written to them; and that as being the representative of an officer, you might also write to Genl. Washington from whose punctuality you may be assured of an answer. Conveiances from England occur more frequently than from hence to America: nevertheless if you think that my forwarding your letters,  with a line covering them, may be of service to you, I will willingly do it. I am Sir Your most obedt. humble servt.,
          
            
              Th: Jefferson
            
          
        